DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 5/26/2021 is acknowledged.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2020.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roger (WO 2015/100949)
Regarding claim 1 Roger shows A multiple-nozzle pulse discharge device on a self-propelled base (8), comprising a discharge module (fig 1)) comprising at least one discharge nozzle (1) and at least one active substance cassette (2, 4), wherein: the active substance cassette  comprises a detonation chamber (22) and an active substance chamber (41); and the discharge nozzle, detonation chamber, and active substance chamber combine to form a joint tube (fig 1).
Regarding claim 2,  wherein: the discharge nozzle  and active substance cassette  form a vortex stream formation module that is configured to generate a vortex stream the self-propelled base is a self-propelled vehicle  comprising wheels (fig 2); and the self-propelled base is configured to withstand a load generated by generation of the vortex stream. 
Regarding claim 4,  further comprising a vortex stream control center located in a control cabin (fig 2, the control, is located in the cabin).  
Regarding claim 5,  the detonation chamber  comprises an initiator (whatever ignites 21 is inherent) and a propellant charge (inside 21) the active substance chamber  comprises an active substance (43); and the detonation chamber  and the active substance chamber  are rigidly connected to each other (fig 1).  
Regarding claim 6, wherein the active substance is located in a container (41) made from a breakable material inside the active substance chamber (fig 1).

Regarding claim 8,  a rear part of the detonation chamber  contains a capsule (21) comprising the initiator  and the propellant charge.  
Regarding claim 9,  the detonation chamber  is a tube with a round cross-section, the length of which exceeds its diameter by at least 1.2 times (fig 1).
Regarding claim 10,  the discharge nozzle  is a tube with a round cross-section and has a diameter that is larger than a diameter of the detonation chamber (fig 1); the discharge nozzle  is connected to the active substance chamber  of the active substance cassette; and the joint tube further comprises at least one shock absorber (6).  
Regarding claim 11,  comprising a plurality of said discharge nozzles, detonation chambers, and active substance chambers that are combined to form a plurality of said joint tubes, wherein the joint tubes are arranged parallel to each other, such that each of said joint tubes is located at a distance ranging from about equal to less than the diameter of a neighboring joint tube (fig 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger (WO 2015/100949) in view of Toeckes et al. (8,316,750).
Regarding claims 3 and 12, Roger shows all aspects of the applicant’s invention as in claim 1, but fails to disclose  that the base of the vehicle and the discharge module include a cassette loading mechanism and comprising a cassette storage (6).  
However, Toeckes et al. teaches a fire fighting device that launched cassettes (6). The device includes a cassette storage and loading mechanism (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a cassette loading and storage mechanism to the vehicle of Roger in order to make it easier to load and store the cassettes.
Regarding claim 13, roger shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the pulse discharge device is mounted on a sliding base that is movable back and forth on a carriage, and which comprises at least one shock absorber.
However, Toeckes et al. teaches a sliding base that is movable back and forth on a carriage (80, col 10, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make  the base a sliding base in order to for the discharge device to be slid away for easier maintenance as taught by Toeckes et al. (col 10, lines 20-25).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/9/2021